Case 1:20-cv-04834-KAM-RML Document 44 Filed 02/09/21 Page 1 of 5 PageID #: 1103



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 AGUDATH ISRAEL OF AMERICA, AGUDATH
 ISRAEL OF KEW GARDEN HILLS, AGUDATH
 ISRAEL OF MADISON, AGUDATH ISRAEL OF
 BAYSWATER, RABBI YISROEL REISMAN,
 RABBI MENACHEM FEIFER, STEVEN SAPHIRSTEIN,

                   Plaintiffs,


                                                                   ORDER
                                                                 20-cv-4834
       -against-

 Andrew M. Cuomo, Governor of the
 State of New York in his official
 capacity,

                                 Defendant.


                         PERMANENT INJUNCTION ORDER

             Executive Order 202.68 imposes (among other things)

  capacity limitations on houses of worship operating in areas

  that have been designated as red zones or orange zones.             In red

  zones, “houses of worship shall be subject to a capacity limit

  of 25% of maximum occupancy or 10 people, whichever is fewer.”

  In orange zones, houses of worship are “subject to a maximum

  capacity limit of 33% of maximum occupancy or 25 people,

  whichever is fewer.”

             Defendant issued Executive Order 202.68 on October 6,

  2020, and     has   extended    its   restrictions   five   times   without

  modification to the restrictions on houses of worship.                   It


                                        1
Case 1:20-cv-04834-KAM-RML Document 44 Filed 02/09/21 Page 2 of 5 PageID #: 1104



  currently is effective through February 26, 2021.

             Plaintiffs commenced this action on October 8, 2020,

  alleging that Executive Order 202.68’s capacity restrictions on

  houses of worship in red and orange zones violate the Free

  Exercise Clause.      Plaintiffs moved for a temporary restraining

  order and preliminary injunction prohibiting enforcement of these

  restrictions in red and orange zones.         On October 9, 2020, after

  an expedited hearing, Plaintiffs’ motion was denied in a ruling

  from the bench.

             On November 25, 2020, the United States Supreme Court

  held that the 10- and 25-person limits in red and orange zones,

  respectively, in Executive Order 202.68 were likely not “neutral”

  or “generally applicable” because “essential” businesses and

  certain “non-essential” businesses were not subject to the same

  restrictions, and that the fixed person capacity limits must

  satisfy “strict scrutiny.”       Roman Catholic Diocese of Brooklyn,

  N.Y. v. Cuomo, 141 S. Ct. 63, 66–67 (2020) (per curiam). The

  Supreme Court granted Plaintiffs’ application for an injunction

  against enforcement of Executive Order 202.68’s 10- and 25-person

  limits “pending disposition of the appeal in the United States

  Court of Appeals for the Second Circuit . . ..” Agudath Israel,

  et al. v. Cuomo, 20A90 (U.S. Nov. 25, 2020).

             On December 28, 2020, the Second Circuit held that “both

  the fixed capacity and the percentage capacity limits on houses of


                                       2
Case 1:20-cv-04834-KAM-RML Document 44 Filed 02/09/21 Page 3 of 5 PageID #: 1105



  worship” in the red and orange zones “are subject to strict

  scrutiny.”      Agudath Israel of Am. v. Cuomo, 983 F.3d 620, 632 (2d

  Cir. 2020).      The Second Circuit: (1) remanded the case to this

  Court with directions to grant a preliminary injunction against

  enforcement of Executive Order 202.68’s 10- and 25-person limits;

  (2) vacated the October 9, 2020 Order to the extent that it denied

  a preliminary injunction against enforcement of Executive Order

  202.68’s 25% and 33% capacity limits on houses of worship; and (3)

  with respect to those percentage capacity limits, remanded for

  further proceedings consistent with its opinion, including the

  application of a strict scrutiny analysis.         Id. at 637.

             On   January   19,   2021,    this   Court   entered    an   Order

  stating: “In light of the Second Circuit’s decision on appeal

  [26], the plaintiffs’ Motion for a Preliminary Injunction [2]

  against Executive Order 202.68’s 10- and 25-person occupancy

  limits is GRANTED for the reasons stated therein.”                On January

  25, 2021, this Court scheduled a preliminary injunction hearing

  for February 8, 2021, on Executive Order 202.68’s 25% and 33%

  capacity limitations on houses of worship.

             In light of the decisions by the Supreme Court, Roman

  Catholic Diocese of Brooklyn, N.Y. v. Cuomo, 141 S. Ct. 63 (2020),

  and the Second Circuit, Agudath Israel of Am. v. Cuomo, 983 F.3d

  620(2d Cir. 2020), specifically finding that “both the fixed

  capacity and percentage capacity limits on houses of worship” in


                                       3
Case 1:20-cv-04834-KAM-RML Document 44 Filed 02/09/21 Page 4 of 5 PageID #: 1106



  the red and orange zones “are subject to strict scrutiny,” 983

  F.3d 620, 632, Defendant has agreed to an injunction against

  enforcement of the 25% and 33% capacity limits in red and orange

  zones, respectively, and has not presented additional evidence

  to supplement what was submitted in opposition to the Plaintiffs’

  motion     for   a   temporary   restraining    order   and   preliminary

  injunction.      Subsequently, Defendant’s counsel has represented

  in status conferences that before the end of February 2021 EO

  202.68 will be amended to remove houses of worship.

              For the foregoing reasons, the court grants a permanent

  injunction against enforcement of EO 202.68’s 25% capacity or

  maximum of 10-people, and 33% capacity or maximum of 25-people

  limitations on houses of worship, respectively in red and orange

  zones.

              This Order shall apply to Defendant and all officers,

  agents, or employees responsible for enforcing Executive Order

  202.68, and shall apply to the 10- and 25-person limitations and

  the 25% and 33% occupancy limits for all houses of worship,

  respectively in red and orange zones in New York State. SO

  ORDERED.




                                       4
Case 1:20-cv-04834-KAM-RML Document 44 Filed 02/09/21 Page 5 of 5 PageID #: 1107



 Dated: February 8, 2021
 Brooklyn, New York


                                           Kiyo A. Matsumoto, USDJ
                                           Hon. Kiyo A. Matsumoto
                                           United States District Judge




                                       5
